421 So. 2d 819 (1982)
David A. DANCU, Appellant,
v.
Judy A. ALEXANDER, Appellee.
No. 82-1145.
District Court of Appeal of Florida, Fourth District.
November 17, 1982.
*820 David A. Dancu and Bruce L. Randall, Fort Lauderdale, for appellant.
George L. Moxon, Fort Lauderdale, for appellee.
BERANEK, Judge.
This appeal stems from a final judgment dissolving the parties' one-year marriage. In its order the trial court found that each party was entitled to a one-half interest in the marital home and ordered the sale of the residence following an independent appraisal of its value. The husband's request for special equity in the marital residence was denied and he appeals.
We reverse. The uncontradicted evidence elicited at trial was that the funds used to purchase the marital residence came solely from the husband's sale of his own previously acquired properties. Prior to the marriage, the husband owned a townhouse in Fort Lauderdale, a boat, and a second mortgage, all with an approximate value of $40,000. From the proceeds of the sale of these three items, the husband used approximately $38,000 for the down payment and closing costs of the marital home. Furthermore, after the wife left the marital residence, the husband made improvements on the property, continued to pay the mortgage and taxes, and generally maintained the home. The husband did not contest the wife's one-half interest in the home but merely requested recognition of his contribution of funds from a source unconnected with the marriage. The trial court erred in not awarding the husband a special equity giving due consideration to the husband's contribution to the purchase of the home and his payment after separation of more than his one-half share of the monthly mortgage payments and the taxes. See, Weiss v. Weiss, 390 So. 2d 1236 (Fla. 4th DCA 1980); Duncan v. Duncan, 379 So. 2d 949 (Fla. 1980).
REVERSED AND REMANDED.
HERSEY and WALDEN, JJ., concur.